Title: James Madison to the President and Directors of the Literary Fund, 21 July 1830
From: Madison, James
To: President and Directors of the Literary Fund


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 21st. 1830.
                            
                        
                        The following report was made to the president and Directors of the Literary Fund.
                        Report.
                        In obedience to the law requiring the Rector and Visitors of the University of Virginia to make an annual
                            report to the President and Directors of the Literary Fund to be laid before the Legislature at their next succeeding
                            meeting, embracing a full account of the disbursements, the Funds on hand, and a general statement of the condition of the
                            said University, the Rector and Visitors make the following report.
                        In conformity to the provisions of the Act of the General Assembly, establishing the University of Virginia,
                            which requires of the Rector and visitors that they should annually visit the Institution, for the purpose of enquiring
                            into the proceedings and practices thereat, & of examining into the progress of the Students, they held a stated
                            annual meeting commencing on the 14th. of July and terminating on the 22d. of that month and embracing in their session
                            the period of the public Summer examination.
                        During this time the Board were occupied in inspecting the institution, occasionally attending the
                            examination of the Classes, and in discharging the other duties devolved upon them by the Legislature. As the result of
                            inquiries instituted by them into the state and Condition of the University, and the progress of the Students, they are
                            gratified in being able to state that the general management and economy of the Institution have been such as to meet the
                            continued approbation of the Board. Where they appeared to be defective such remedies have been applied as were deemed
                            most suitable and adequate. The general habits and proficiency of the young men who resort hither for instruction, bear
                            ample testimony to the zeal and ability of the professors, to their own devotion and ardor in the pursuits of Science, and
                            to the fidelity and judgment with which the laws and regulations enacted for the government of the University have been
                            enforced.
                        The Board have been gratified to find a proof of the increased assiduity and success of the students in the
                            circumstance of a much greater number having been received as graduates in the several schools, than at any former
                            session.
                        The judicial office conferred on Professor Lomax has withdrawn him from the chair of Law in this Institution.
                            In referring to the event the Board cannot satisfy their feelings without bearing testimony to the high legal
                            attainments, the devotion to his duties and the other attractive merits by which he was characterised.
                        On the invitation of the Board Mr. John A. G. Davis consented to fill the vacated chair for the term of
                            twelve months; and from the opportunities afforded the Members of estimating his fine talents, his legal acquirements, and
                            his appropriate habits, a just confidence is entertained that the trust he has undertaken, will be ably and faithfully
                            discharged.
                        The Board have deemed it expedient to provide for the employment of a tutor in the school of Modern Languages
                            with a salary of five hundred dollars per annum, and one third of the fees paid in that school.
                            To provide this renumeration it has been necessary to make a corresponding reduction in the emoluments of the Professor,
                            in the discharge of the duties of whose chair he has been appointed to assist. The appointment thus provided for, is to be
                            held during the pleasure of the Visitors. The Tutor is required to conform to all the laws of the Institution, and to
                            reside within the precincts, where convenient accommodation<s> are to be assigned himself and Family within the Dormitories
                            or Hotels and grounds of the University.
                        Some change has been also made in the Schools of Moral Philosophy and Antient languages. Instruction in
                            Rhetoric & Belles Lettres, heretofore required to be given in the School of Antient languages has been transferred
                            to that of moral Philosophy, while, in the latter, The Fee of fifteen dollars for attending the class of political
                            Economy, has been abolished, and the Professor is entitled to receive a full fee from every student attending his school,
                            in which political Economy is included.
                        Provision has been made enabling those who may be desirous of attending the class of physiology alone in the
                            school of Medicine, to do so on the payment of a fee of fifteen dollars.
                        The Board have the Satisfaction to state that, notwithstanding the continued pressure of pecuniary
                            difficulties experienced in the Country, the number of students attending the various schools of the University, during
                            the recent Session, has suffered no diminution, but has rather increased when compared with the preceding one, having
                            been, in that which has just terminated, one hundred and thirty three: The state of the schools being as follows:
                        Antient languages____52
                        Modern languages___39
                        Mathematics_______60
                        Natural Philosophy__47
                        Chemistry & Mat: Med:__42
                        Medicine__________32
                        Anatomy__________34
                        Mor: Philosophy____16
                        Law______________23
                        The accounts of the receipts, disbursements, and Funds on hand, as rendered by the Bursar and Proctor, are given
                            with this report, as required by Law
                        
                            
                                James Madison
                            
                        Rector—
                    